DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Pub. No. 2018/0342192 A1 to Lee et al.
As to claim 1, Lee discloses a display device, comprising:
a panel displaying an image through a display area, the panel including a plurality of pixels and having a variable shape (Fig. 12, paragraphs 0109 and 0126, display panel (100), pixels (P1, P2));

an image processor for dividing the display area into a first display area and a second display area when the shape of the panel is changed (Fig. 12, paragraph 0110-0111, processor (120), first and second display areas (AA1, AA2)), determining a boundary neighboring region including a first boundary neighboring region adjacent to a boundary line between the first and second display areas in the first display area and a second boundary neighboring region adjacent to the boundary line in the second display area (Fig. 13B, paragraphs 0119-0140, where the gradation area (GRA) includes a region adjacent to the first display area (AA1) and a region adjacent to second display area (AA2)), and modulating data corresponding to the boundary neighboring region based on a result of analysis of an image corresponding to the boundary neighboring region (Fig. 12, paragraphs 0124-0131, where the data driver (112) supplies data to each region in the gradation area (GRA)).
As to claim 10, Lee discloses the display device, wherein the panel is a foldable panel, wherein the image processor detects a folding state and a folding angle of the foldable panel through an external sensor (Fig. 12-13B, paragraphs 0108-0109, where sensor (130) senses the folding angle of the display panel (100)).
As to claim 11, Lee discloses the display device, wherein the panel is a rollable panel, wherein the image processor receives a number of rotations and rotating state information with respect to the rollable panel from a roller and divides the display area into the first display area corresponding to a viewing area and the second display area corresponding to a non-viewing area (Fig. 1A, 1B, 5A and 5B, paragraphs 0047, 0052 
As to claim 12, Lee discloses limitations similar to claim 1.  In addition, Lee discloses an image processing method of a display device, comprising:
detecting change in a shape of a panel displaying an image through a display area (Fig. 12, paragraphs 0095-0096, where the sensor (130) senses whether the display panel (100) has been deformed).
Allowable Subject Matter
Claims 2-9, 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record alone, or in combination, fail to teach, disclose, or render obvious, “wherein the image processor modulates the data corresponding to the boundary neighboring region that luminance and contrast of the boundary neighboring region decrease based on average brightness, image complexity in the boundary neighboring region that are included in the image analysis result with respect to the boundary neighboring region, and external light intensity”, in combination with the other limitations set forth in claim 2.
Claim 13 has similar allowable limitations as claim 2.
Claims 3-9 and 14 are dependent on claims 2 and 13.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANEETA YODICHKAS whose telephone number is (571)272-9773.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANEETA YODICHKAS
Primary Examiner
Art Unit 2627



/ANEETA YODICHKAS/           Primary Examiner, Art Unit 2627